     Case: 1:20-cv-04916 Document #: 55 Filed: 12/04/20 Page 1 of 2 PageID #:2298




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FITNESS ANYWHERE LLC
                                                    Case No. 20-cv-04916
               Plaintiff,
                                                    Judge John J. Tharp, Jr.
v.
                                                    Magistrate Judge Jeffrey I. Cummings
HOTBUY88 STORE, et al.

               Defendants.



                                 SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on October 23, 2020 [46], in

favor of Plaintiff Fitness Anywhere LLC (“Plaintiff”) and against the Defendants Identified in

Schedule A in the amount detailed in the chart below (“Judgment Amount”), and Plaintiff

acknowledges payment of an agreed upon damages amount, costs, and interest and desires to

release this judgment and hereby fully and completely satisfy the same as to the following

Defendant:

       Defendant Name                   Judgment Amount                      Line No.
     Your first Sporting Store              $13,830                             11

        THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:20-cv-04916 Document #: 55 Filed: 12/04/20 Page 2 of 2 PageID #:2299




Dated this 4th day of December 2020.   Respectfully submitted,

                                       /s/ Jake M. Christensen
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Jake M. Christensen
                                       Martin F. Trainor
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       jchristensen@gbc.law
                                       mtrainor@gbc.law


                                       Counsel for Plaintiff Fitness Anywhere LLC




                                          2
